NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

              LEONARDO DANIEL LARIS LARIS, Appellant.

                             No. 1 CA-CR 20-0275
                               FILED 4-20-2021


           Appeal from the Superior Court in Maricopa County
                        No. CR2018-131805-002
           The Honorable Warren J. Granville, Judge (Retired)

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

KBUnited, LLC, Phoenix
By Kerrie M. Nelson
Counsel for Appellant
                          STATE v. LARIS LARIS
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Chief Judge Peter B. Swann
joined.


W I N T H R O P, Judge:

¶1             Leonardo Daniel Laris Laris (“Appellant”) appeals his
convictions and sentences for manslaughter and theft of means of
transportation. Appellant’s counsel has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297
(1969), stating counsel has searched the record on appeal and found no
arguable question of law. Appellant’s counsel therefore requests that we
review the record for fundamental error. See State v. Clark, 196 Ariz. 530,
537, ¶ 30 (App. 1999) (stating that this court reviews the entire record for
reversible error). This court allowed Appellant to file a supplemental brief
in propria persona, but he has not done so.

¶2             We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1), 13-4031, and 13-4033(A). Finding no reversible
error, we affirm.

                FACTS AND PROCEDURAL HISTORY1

¶3            A grand jury issued an indictment charging Appellant with
second degree murder, a class 1 felony (Count IV), and theft of means of
transportation, a class 3 felony (Count V). See A.R.S. §§ 13-1104, -1814. In
the same indictment, the State charged Appellant’s brother, Oliver, with
second degree murder (Count I), theft of means of transportation (Count
II), and attempted trafficking in stolen property in the second degree
(Count III). See A.R.S. §§ 13-1004, -1814, -2307, and -1001. The State alleged
the victim’s murder was a dangerous offense involving the use of a deadly




1     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64 (App. 1994).


                                      2
                           STATE v. LARIS LARIS
                            Decision of the Court

weapon or dangerous instrument. The State also alleged the existence of
three statutory and other aggravating circumstances.

¶4             Before trial, Appellant moved to sever his case from Oliver’s
for trial. The State opposed the motion, arguing the two brothers’ defenses
were not antagonistic and the charges were so closely connected that
essentially the same evidence would be used against both defendants for
Counts I, II, IV, and V. After learning Oliver planned to testify, Appellant
moved to withdraw his severance motion, and the trial court granted the
motion to withdraw, deeming the motion to sever moot.2

¶5             At trial, the State presented the following evidence: On
Sunday, June 10, 2018, Oliver called the victim at 11:04 a.m. from a ZTE flip
phone to arrange a test drive of a 2012 black Ford F-150 pickup the victim
had listed for sale. After arranging the time, Oliver and Appellant traveled
to the victim’s residence in a Dodge Journey SUV belonging to Oliver’s
wife. Oliver parked the Dodge Journey down the block from the residence
and again called the victim from the ZTE flip phone at 11:50 a.m.

¶6           At approximately 11:55 a.m., the three men went for a test
drive in the victim’s pickup. Surveillance video from a nearby camera
showed Appellant getting in the driver’s seat, the victim getting in the front
passenger seat, and Oliver getting in the rear passenger seat. Cell phone
data showed that during the test drive, the men traveled north on I-17, and
then south on I-17 past the exit that would have led to the victim’s
residence. At some point during the test drive, the victim was severely
beaten and strangled.

¶7            A witness was working on the back patio of his Phoenix home
when he saw a black pickup skid to an abrupt stop in the alley behind his
fence. He observed the passenger’s door was opened and a Hispanic male,
who appeared to be in distress or pain, was in the passenger’s seat. The
witness could see blood all over the passenger, including on his arm and
head. Someone was holding the passenger, apparently to prevent him from
getting out of the pickup. The driver hurriedly exited and ran around the
pickup, closed the passenger door, and returned to the driver’s seat. The
pickup then “peeled its tires out” and drove away.



2      Although given the opportunity to do so during trial, Appellant did
not renew his request for severance. Later, when the case was submitted to
the jury for deliberation, the trial court ruled sua sponte that no antagonistic
defenses or evidence had been presented that would require severance.


                                       3
                          STATE v. LARIS LARIS
                           Decision of the Court

¶8            In the alley, the witness found a hat and a folded piece of
paper that appeared to have fallen out of the pickup. He collected both and
called 911 at 12:47 p.m. to report what appeared to be a kidnapping or
“carjacking.” The piece of paper had blood on it—which was later matched
to the victim’s DNA—and was a vehicle title for the 2012 black Ford F-150
pickup. Fingerprints from the victim, Oliver, and Appellant were later
identified on the title. The hat belonged to Oliver. The hat had blood on it,
and a stain on the hat had DNA from the victim. Cell phone data showed
both the victim’s and Appellant’s phones were near the witness’ residence
at the time the pickup was observed in the alley.

¶9            Surveillance video showed the black Ford F-150 pickup
returned to the victim’s residence at 1:10 p.m. The victim did not get out of
the pickup. Instead, Appellant exited the pickup, got into the Dodge
Journey, and followed as both vehicles left the area together.

¶10            Beginning at approximately 1:00 p.m., the victim’s wife tried
several times to call him, but the calls went to voicemail. After speaking
with the victim’s wife, the victim’s brother also tried calling him several
times, but did not receive an answer. The last GPS activity obtained from
the victim’s cell phone occurred sometime between 1:30 and 2:00 p.m. Later
that afternoon, the victim’s family contacted the police to report the victim
missing. The victim’s family never saw or spoke to the victim again after
he went on the test drive.

¶11           The victim’s family obtained records for the victim’s cell
phone, including the last phone number to call him, and they provided the
records to the police. Data associated with that last phone number revealed
the phone was often at or near Oliver’s residence. The victim’s family also
found a Facebook advertisement listing the victim’s black Ford F-150
pickup for sale. The background images in the advertisement showed
Oliver’s house.

¶12           Police officers began conducting surveillance on Oliver’s
residence, and on June 26, 2018, a detective observed both the Dodge
Journey and a black Ford F-150 pickup driving up to the house. The Dodge
Journey pulled into the driveway, but the pickup suddenly drove away,
and the detective followed the pickup in an unmarked car. The pickup then
sped up, the driver took evasive actions, and eventually eluded the
detective. Meanwhile, the Dodge Journey pulled out of the driveway and
drove away, but officers stopped the vehicle soon afterward. Oliver and
two other men were in the Dodge Journey. A key to the victim’s black Ford
F-150 pickup was found in the Dodge Journey, as was Oliver’s ZTE flip


                                     4
                          STATE v. LARIS LARIS
                           Decision of the Court

phone. Shortly afterward, the black Ford F-150 pickup was found
abandoned two to three miles away and impounded.

¶13            By the time police recovered the victim’s pickup, its
appearance had been altered from the original ad placed by the victim. The
wheel rims and lug nuts had been repainted, “4x4” stickers had been
removed, and a different sticker had been added. Both the front
passenger’s seat and the driver’s seat had been stripped of their upholstery
and covered with denim work shirts. Additionally, the passenger’s side
seat belt and the vehicle’s carpeting had been taken out.

¶14          Police officers found numerous small blood spots and stains
throughout the pickup, with most found near the front passenger seat. The
front passenger seat area had remnants of extensive blood pooling.

¶15           On July 12, 2019, after a monsoon rainstorm, the victim’s
naked body was discovered in a retention basin in south Phoenix. The
victim’s head had received at least twenty-three blows causing defects in
the skull consistent with deadly blunt force trauma caused by an
instrument such as a tire iron. One rib was fractured. Also, the victim had
fractures on both ends of the hyoid (neck) bone and in the thyroid cartilage
(Adam’s apple), and his cricoid cartilage was crushed, all injuries consistent
with strangulation.

¶16            At trial, Oliver testified extensively, as did Appellant. Oliver
admitted he and Appellant were the two men shown in the surveillance
video near the victim’s residence and that he was the owner of the ZTE flip
phone. He also admitted he hit the victim in the head with the tire jack and
killed the victim by striking him repeatedly; however, Oliver asserted he
acted in self-defense.

¶17             Oliver testified the victim was still alive when he dropped
Appellant off to get the Dodge Journey, and he planned to take the victim
to the hospital, but the victim died en route. Oliver then drove to the
retention basin in south Phoenix, and claimed he alone dragged the victim’s
body from the pickup and into a culvert, even though the grate covering
the culvert was extremely heavy, the body was awkward to move, and a
second person would likely have been necessary to accomplish the task.
After hiding the body, Oliver drove to a nearby self-serve car wash, wiped
down and washed most of the blood from the pickup, and dumped the
rags, the tire jack, and other items in a dumpster. He was at the car wash
“a long time,” and sometime early Monday morning, he drove the victim’s




                                      5
                         STATE v. LARIS LARIS
                          Decision of the Court

pickup home, hid his clothes in the backyard, snuck in through the back
door, and showered.

¶18             Oliver subsequently removed the carpet, front seat covers,
and front passenger’s seat belt from the pickup. Oliver admitted he was
trying to sell the pickup to the two men he was with when arrested and that
he tried to sell the pickup despite knowing it did not belong to him. On
cross-examination, he also admitted lying throughout police interviews, to
Appellant’s investigator, and during his testimony to the jury.

¶19           Appellant testified that at approximately 11:00 a.m. on June
10, 2018, Oliver picked him up in the Dodge Journey and drove to the
victim’s residence. According to Appellant, during the test drive, he
“heard” the victim hit Oliver, who then hit the victim several times. He did
not see any of the blows allegedly struck by the victim or those struck by
Oliver, however, because he was focused only on driving. Thus, Appellant
claimed he only heard “thumps” and sounds that mimicked a “hard object
hitting a hard object.”

¶20           Appellant testified that, at some point, he pulled the pickup
over, saw blood on the victim’s arms and Oliver’s face and hands, and
yelled at Oliver that he wanted to go home. He switched seats with Oliver,
who drove the pickup into an alley, where the passenger side door swung
open. Appellant denied holding the victim to keep him from escaping,
injuring the victim’s neck, or participating in any physical exchange.

¶21           Oliver dropped Appellant off where the Dodge Journey was
parked so Appellant could help Oliver by driving the Dodge Journey home.
According to Appellant, the victim appeared to still be alive, and although
he did not call the police, Appellant claimed he urged Oliver to do so and
to take the victim to the hospital. Appellant further claimed that, at
approximately 6:00 or 7:00 p.m. that evening, he drove to Oliver’s residence
to confirm that Oliver had taken the victim to the hospital, and Oliver
assured Appellant he had done so. Appellant denied helping Oliver dump
the victim’s body and claimed he was not present when the victim died. On
cross-examination, Appellant acknowledged numerous inconsistencies in
his testimony, that portions of his story changed during his testimony, and
that he had trouble remembering what he had previously said.

¶22            At the conclusion of the sixteen-day trial, which included
approximately three days of deliberations, the jury convicted Appellant of
the lesser-included offense of manslaughter, a class two dangerous felony,
and the charged count of theft of means of transportation, and convicted



                                     6
                          STATE v. LARIS LARIS
                           Decision of the Court

Oliver as charged. The trial court found inherent in the verdicts that the
allegations of dangerousness and the presence of an accomplice had been
proven.

¶23           Both Oliver and Appellant waived an additional jury trial as
to the presence of additional aggravating circumstances. At sentencing, the
court found the State had proven the additional aggravating factor of
emotional harm to the victim’s family.

¶24          As to Appellant, the court imposed concurrent, presumptive
terms of 10.5 years’ imprisonment for Count IV and 3.5 years’
imprisonment for Count V. The court credited Appellant for 670 days of
presentence incarceration. Appellant filed a timely notice of appeal.

                                ANALYSIS

¶25           We have reviewed the record for reversible error and find
none. See Leon, 104 Ariz. at 300; Clark, 196 Ariz. at 537, ¶ 30. The evidence
presented at trial was substantial and supports Appellant’s convictions and
sentences. Appellant was represented by counsel at all stages of the
proceedings and was given the opportunity to speak at sentencing. The
proceedings were conducted in compliance with his constitutional and
statutory rights and the Arizona Rules of Criminal Procedure.

¶26            After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended.
Counsel need do no more than inform Appellant of the status of the appeal
and of his future options, unless counsel’s review reveals an issue
appropriate for petition for review to the Arizona Supreme Court. See State
v. Shattuck, 140 Ariz. 582, 584-85 (1984). Appellant has thirty days from the
date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.




                                     7
                 STATE v. LARIS LARIS
                  Decision of the Court

                      CONCLUSION

¶27   Appellant’s convictions and sentences are affirmed.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                                8